Citation Nr: 1042125	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for diabetes mellitus 
type II and assigned a 20 percent disability rating.  The rating 
decision also denied entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  
Because service connection for peripheral neuropathy of all 
extremities was later granted in an April 2007 rating decision, 
those issues are not currently before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his January 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
However, in response to VA letter in February 2007, the Veteran 
indicated that he no longer desired to present testimony at 
hearing before a Veterans Law Judge.  Accordingly, the Board will 
adjudicate the Veteran's appeal based on the evidence of record.  
38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran's diabetes mellitus type II has been treated with 
insulin and a restricted diet; it has not required regulation of 
his activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.119 Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in October 2005 and January 
2006, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
There is no notice letter that informed the Veteran as to 
disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection for diabetes 
mellitus type II.  Service connection was awarded in a September 
2006 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, VA examination reports, 
and private medical evidence.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service-connected diabetes mellitus is rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under Diagnostic Code 7913, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  The next higher rating 
of 40 percent is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities).  Diabetes 
mellitus requiring insulin, restricted diet and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated warrants a 
60 percent rating.  A 100 percent evaluation is applicable for 
diabetes mellitus that requires more than one daily injection of 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least 3 hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that compensable complications of diabetes are to 
be evaluated separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process under 
diagnostic code 7913.  See Note (1).  In this case, the Veteran 
has separate compensable ratings for peripheral neuropathy of all 
extremities and for erectile dysfunction.  The medical evidence 
shows no additional noncompensable complications.  Specifically, 
the March 2007 VA examination report addresses all complications 
of the Veteran's diabetes, and there are no additional 
noncompensable complications.

With regard to whether a higher rating is warranted for diabetes 
mellitus type II, the medical evidence demonstrates that the 
Veteran's diabetes is managed by diet and insulin.  There is no 
restriction on the Veteran's activities due to his diabetes 
mellitus.  Specifically, an October 2005 VA treatment record 
notes that the Veteran was getting started in insulin, and that 
he started lifting weights and doing the stair machine slowly.  A 
January 2006 VA treatment record notes that the Veteran was seen 
by his dietitian for his diabetes.  He was noted to be walking 
daily for exercise.  A June 2006 VA treatment record notes that 
the Veteran was on insulin and that he was routinely seen by a 
nutritionalist.  The report of a March 2007 VA examination notes 
that the Veteran is not limited in his ability to perform 
strenuous activities due to his diabetes.  He was noted to be on 
insulin.  

Additionally, the medical evidence shows that the Veteran has not 
had any hypoglycemic reaction.  He is not on any restricted 
activities and the medical evidence shows that he is physically 
active.  He has also not been hospitalized for his diabetes 
mellitus.  He suffers from erectile dysfunction and peripheral 
neuropathy as a result of his diabetes mellitus.  However, as 
noted earlier, these disabilities are service connected.  

In sum, there is no medical evidence indicating that the Veteran 
must avoid strenuous occupational or recreational activities to 
control his diabetes.  Accordingly, the Board concludes that the 
disability at issue is properly rated as 20 percent disabling.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period of the claim has the 
disability warranted a rating in excess of 20 percent.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the Rating 
Schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Moreover, the Veteran has been in receipt of a 
total rating based on individual unemployability due to service-
connected disabilities since May 6, 1998.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

An initial rating in excess of 20 percent for diabetes mellitus 
type II is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


